CHARLES G. BURKETT

RETIREMENT AGREEMENT

 

This Agreement is made by and between Charles G. Burkett ("Burkett" or "you")
and First Horizon National Corporation, its predecessors, successors, assigns,
subsidiaries, parents, affiliates, and their respective directors, officers,
employees and agents, attorneys and representatives, past, present, and future
("the Company"). This arrangement is offered in recognition of your years of
service with the Company and is accompanied with the Company's hope that it will
assist you during the transition period that follows.

 

You acknowledge that you have had up to 21 days to evaluate this Agreement.
After signing this Agreement, you have seven days during which you may revoke
your decision. The evaluation period will end on the earlier of the date you
sign this agreement or on April 27, 2011.

 

The Company and you agree as follows:

 

1.

Agreement:

 

Your signature at the conclusion of this document represents your knowing and
voluntary acceptance of this Agreement. You acknowledge that you have not been
pressured in any way to sign this Agreement and that you have executed it of
your own free will. This Agreement should be returned to Salomon Mizrahi, 300
Court Avenue, Sixth Floor, Memphis, Tennessee 38103, after you have fully
executed it. By its execution of this Agreement, the Company acknowledges and
confirms that the appropriate committee of its Board of Directors or other
administrative body has approved of your early retirement as of December 31,
2011 for purposes of applying the benefits you are otherwise entitled to under
applicable plans (including those referenced in Sections 2 and 8 of this
Agreement) and that nothing herein shall be considered in a manner which
adversely affects any benefits, or the amount thereof, to which you are or may
otherwise be entitled under applicable plans.

 

2.

Consideration by the Company:

 

In consideration of your agreement to retire, your release, and your other
agreements as set forth in this Agreement, the Company will provide you with the
benefits specified in this Section. You acknowledge that you are not otherwise
entitled to the consideration provided in this Section. In the event of your
death prior to the payment of any of the amounts set forth in this Section, your
entitlement to such consideration will not be adversely affected and any
payments for which a beneficiary has not already been duly designated will be
paid to your estate.

 

(i)

Additional pension benefit payment

 

The Company’s Amended and Restated Pension Restoration Plan (as amended, the
“Restoration Plan”) entitles you, as an early retiree, to a retirement benefit
as defined in Section 4.1 of the Restoration Plan (herein, the “Basic Benefit”);
and,

 


--------------------------------------------------------------------------------

additionally, permits the Company to pay you an additional benefit (herein, the
“Additional Benefit”). By this Agreement, the Company agrees to pay you, in
addition to the Basic Benefit and your benefits provided for in the Company’s
Pension Plan, an Additional Benefit in the form of a non-qualified pension
benefit which waives the age discount for the purpose of calculating your total
pension benefit. This Additional Benefit will be paid in the same form (i.e.,
lump sum) as elected for your Basic Benefit and provides you a total pension
benefit as if you had retired at age 65 except you will not receive any
additional service credit beyond your actual years worked as a full-time
employee of the Company. To comply with Internal Revenue Code Section 409A, the
payment of the Basic Benefit and the Additional Benefit will be delayed six (6)
months after your retirement date (i.e., they will be made on the first pay date
after June 30, 2012). The first payment of your benefits under the Company’s
Pension Plan will be made in accordance with the provisions of the Company’s
Pension Plan, based upon your election with respect to the receipt of benefits
thereunder. All payments will be subject to applicable tax withholding.

 

EQUITY AWARDS:

Paragraphs (ii), (iii), (iv), and (v) below provide for the vesting and/or
payment of certain awards at certain future times. In each case, the benefit
provided by this Agreement is limited to the Company’s waiver of the condition
provided in such awards that your employment continue through the vesting or
payment date, as applicable. Other conditions to payment or vesting that may be
provided in the terms of such awards, such as unfulfilled performance conditions
or non-competition conditions, remain unchanged by this Agreement and continue
in effect unless otherwise expressly provided in this Agreement. In particular,
the change in control provisions of outstanding equity awards and related plans
are not affected by this Agreement except as expressly provided below. As a
result, you will not satisfy the “double trigger” requirement for acceleration
of vesting or payment in many of those awards since your employment will not be
terminated as a result of a change in control event. In all cases any gross
amount of cash or shares payable to you will be reduced by applicable
withholding taxes. Also, you will no longer be eligible for future equity award
grants of any sort except in connection with mandatory deferral of 2011 bonus.

 

(ii)

Service-Vested Restricted Stock  

 

A total of 131,140 shares of unvested service-vested restricted stock will vest
on your final retirement date of December 31, 2011. This represents 100% of your
currently outstanding unvested restricted shares.

 

 

(iii)

Performance Stock Units (PSUs)        

 

 

The performance condition for your 2008 PSU award has not been met. If it is met
in 2011, you will receive payment of the award in accordance with its normal
schedule provided in the award (i.e. the award will be paid in March 2012). If
the performance condition is not met in 2011, this award will forfeit.

 

 


--------------------------------------------------------------------------------

 

The amount of your 2009 PSU award is 81,181 units. The performance condition for
your 2009 PSU award has been met. Your 2009 PSU award, in that amount, will be
paid in accordance with its normal schedule (i.e. 50% of the award will be paid
in March 2012 and the second 50% of the award will be paid in March 2013).

 

The maximum amount of your 2010 PSU award is reset to be 24,195 units. The
performance condition for your 2010 PSU award has been modified for the
Company’s 2010 stock offering, but, as modified, has not been met. The remaining
performance period years are 2011, 2012, and 2013. If the applicable minimum
performance condition is not met during those years, your 2010 PSU award will
forfeit. If the applicable performance condition is met at least minimally as
provided in the award, you will receive all or a portion of the award in
accordance with the award’s modified performance grid, except that the payout
percentage indicated by the grid will be applied to the reset amount rather than
the original amount of the award. Any payment will be made in accordance with
the normal payment schedule provided in the award (approximately three and four
years after grant).

 

The maximum amount of your 2011 PSU award is reset to be 13,770 units; the reset
target amount therefore is two-thirds of that maximum amount, or 9,180 units.
The performance condition for your 2011 PSU award has not been met. The
performance period consists of the three years 2011 through 2013. If the
applicable minimum performance condition is not met during the performance
period, your 2011 PSU award will forfeit. If the applicable performance
condition is met at least minimally as provided in the award, you will receive
all or a portion of the award in accordance with the award’s performance grid,
except that the payout percentage indicated by the grid will be applied to the
reset target amount rather than the original target amount of the award. Any
payment will be made in accordance with the normal payment schedule provided in
that award (approximately three years after grant).

 

If a change in control event (as defined in the applicable awards or related
plan) occurs and the related transaction is consummated while the foregoing PSU
awards remain outstanding and unpaid: the 2008 PSUs will be forfeited; and, the
remaining PSU awards, at the maximum amounts provided above, will be paid upon
consummation of the change in control transaction. As to those post-2008 PSUs,
the requirement for vesting and payment that you be discharged as a result of
the change in control event will be waived. If the change in control transaction
fails to be consummated for any reason, the PSUs will not be vested or paid
under this paragraph even if a change in control event technically has occurred.

 

 

(iv)

Cash Salary and Salary Stock Units (SSUs)

 

 

Your 2010 SSUs will be paid in accordance with their normal schedule (i.e., you
will receive the balance of these in September 2011). These SSUs were not
subject to forfeiture due to your departure and are not affected by this
Agreement.

 

You will continue to be paid your current cash salary, and will be credited SSUs
at your current crediting rate, for the remainder of 2011 through retirement at
year-end. Your 2011 SSUs will be paid in accordance with their normal schedule
(i.e., SSUs

 


--------------------------------------------------------------------------------

credited in the first half of 2011 will be paid in July 2012 and the balance
will be paid in December 2012).

 

If a change in control event (as defined in the Company’s 2002 Management
Incentive Plan) occurs and the transaction is consummated, payment of SSUs will
not be accelerated except at the Company’s election. If they are not
accelerated, they will be converted from units based on Company shares into
units based on the consideration (cash and/or securities) for which Company
shares are exchanged, or into which they are converted, in such transaction; any
such conversion of the SSUs will be done by the Company so as to avoid, to the
extent practicable, any enlargement or dilution of value measured at the
consummation date.

 

 

(v)

2011 MIP Bonus

 

 

Your eligibility for an annual bonus for the 2011 plan year as provided under
your bonus opportunity established in February 2011 under the 2002 Management
Incentive Plan will not be cancelled or pro-rated. The amount (if any), form,
and timing of payment of any such bonus will be determined in accordance with
that Plan. The applicable terms and conditions include, among other things:
achievement of pre-established goals for 2011, including achievement under your
personal plan; partial mandatory deferral of payment in the form of equity-based
awards; application of the Company’s compensation recovery policy and other
clawback policies and practices; and the possible exercise of negative
discretion by the Compensation Committee. Pursuant to this Agreement, the
condition that you remain employed through the bonus payment date, and any
further conditions that you remain employed through the vesting or payment dates
of any such equity awards, will be waived. If a change in control event (as
defined in the Company’s 2002 Management Incentive Plan or the plan under which
any related equity awards are made) occurs and the transaction is consummated,
the requirement in that Plan or plan that you be discharged as a result of the
change in control event will be waived.

 

 

(vi)

Severance Payment

 

 

You will receive a one-time cash payment in the gross amount of $742,650 on the
last payday in 2011. This will be subject to ordinary payroll treatment and
applicable tax withholding.

 

3.

Retirement:

 

Effective the close of business June 30, 2011, you agree to retire from your
positions: as President-Banking of the Company and of First Tennessee Bank
National Association (the “Bank”); as a director and officer of any of their
subsidiaries at which you are serving as director and/or officer; and as an
executive officer within the meaning of the bylaws of the Company and its
subsidiaries. After June 30, 2011 you will remain an employee and officer of the
Company and of the Bank, having that title and those duties assigned by the
Company’s and Bank’s Chief Executive Officer. You agree to retire from all
employment with the Company and its subsidiaries effective December 31, 2011.
You agree to actively fulfill the duties of President-Banking through

 


--------------------------------------------------------------------------------

June 30, 2011, and to actively fulfill those duties assigned to you by the Chief
Executive Officer through December 31, 2011.

 

4.

Confidentiality and Non-Disclosure:

 

In order to protect the legitimate interests of the Company and its
subsidiaries, you agree that you will not disclose to others at any time in the
future, whether directly or indirectly, any information relating to the
Company's business operations, plans or other confidential business information
and/or trade secrets of the Company which you received or to which you were
given access during your employment with the Company; provided, however, the
obligations set forth in this sentence will expire on December 31, 2013 except
as may be required by customer protection or other applicable laws and
regulations. If such information is required to be produced by law, court order
or governmental authority, you must promptly notify the Company of that
obligation. You may not produce or disclose any such information until the
Company has (a) requested protection from the court or other legal or
governmental authority issuing the process and the request has been denied or
pending action on the request you subsequently have been ordered to produce or
disclose such information, (b) consented in writing to such production or
disclosure, or (c) taken no action to protect its interest within ten (10)
business days (or such shorter period required by order of a court or other
legal or governmental authority) after receipt of your notice.

5.

Release and Waiver:

 

In consideration for the payments and benefits described in Section 2 above and
elsewhere in this Agreement, and for other good and valuable consideration, the
receipt of which you acknowledge by your signature in the space provided below,
but subject to the provisions of Section 7 of this Agreement, you do, for
yourself, your heirs, personal representatives, agents and assigns, fully,
absolutely, and unconditionally release, acquit and forever discharge the
Company, and any and all of its predecessors, successors, assigns, subsidiaries,
parents, affiliates, and their respective directors, officers, employees and
agents, attorneys and representatives, past, present, and future, from any and
all claims, losses, demands, liabilities, causes of action, fees (including
attorney's fees), compensation, back pay and/or front pay, employment or
re-employment and any other benefits, obligation or liability of any kind, known
or unknown, whether heretofore asserted or unasserted, including but not limited
to all causes of action arising out of or in any way related to your employment
by the Company, or your separation, whether arising out of or related to Title
VII of the Civil Rights Act of 1964, as amended ("Title VII"); the Civil Rights
Act of 1991; the Sarbanes-Oxley Act; the Americans with Disabilities Act of
1990; the Age Discrimination in Employment Act of 1967, as amended, (the
"ADEA"), the Family and Medical Leave Act ("FMLA"), the Fair Labor Standards Act
("FLSA"), the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
the Tennessee Human Rights Act, Tennessee Code Annotated section 4-21-101 et
seq, and Tennessee Code Annotated 8-50-103 (Employment of the Handicapped), and
any other federal or state, local, or city statute, code, ordinance, rule,
regulation, or common law governing, controlling or otherwise dealing with
employment, employment discrimination or equal employment opportunity,
unemployment compensation, employment termination, or otherwise all

 


--------------------------------------------------------------------------------

causes of action occurring from the beginning of time to the date of this
Agreement; provided, however, that notwithstanding the foregoing, you do not
release, discharge or waive any claims arising under or related to any
obligation owed to you by the Company under this Agreement or any claims for
compensation, benefits or entitlements that you have earned as an employee of
the Company pursuant to any Company plan, policy, program, arrangement or other
agreement not affected by this Agreement, including those benefits identified in
the first two paragraphs of Section 8 of this Agreement.

 

Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, nothing herein is intended to or shall adversely affect any
obligation the Company may have to indemnify you, hold you harmless or advance
to you or pay expenses to the fullest extent permitted in accordance with the
Company’s Bylaws or any individual indemnity agreement in place at the time of
this Agreement, and it is agreed that nothing in this Agreement will be
construed as a waiver by you of any such rights.

 

6.

Non-Disparagement and Non-Competition

 

Non-Disparagement

 

The Company and you jointly agree that neither will participate in, assist in,
nor encourage any activity or efforts to damage the business or personal
reputations of the other, and that neither will attempt to adversely affect the
other’s relationships with employees, customers, business partners, or other
individuals or entities.

 

Non-Competition / Non-Solicitation.

 

In return for the consideration provided herein by the Company, you agree that
for a period of two (2) years following your retirement from the Company, you
will not in any manner, directly or indirectly, compete with the Company or any
and all of its subsidiaries, parents or affiliates by accepting employment from
or having any other relationship with (including, without limitation, through
owning, managing, operating, controlling or consulting) a competitor of the
Company.

 

You further agree that for a period of two (2) years following your retirement
from the Company, you will not, either on your own behalf or on behalf of any
other person or entity, in any manner directly or indirectly solicit, hire or
encourage any person who is then an employee of the Company to leave the
employment of the Company.

You further agree that for a period of two (2) years following your retirement
from the Company, you will not, either on your own behalf or on behalf of any
other person or entity, in any manner directly or indirectly solicit or contact
any person or entity who is a Customer of the Company at the time of such
solicitation or contact, with the intent of providing one or more services to
that Customer of a nature similar to services provided by the Company to
Customers generally. “Customer” refers to any person or entity with whom you had
actual contact while employed by the Company, and also

 


--------------------------------------------------------------------------------

refers to any person or entity about whom you had knowledge by virtue of your
employment with the Company beyond any such knowledge available to the general
public.                 

 

You acknowledge and agree that the restrictions set forth in this Agreement are
reasonable and necessary for the protection of the Company’s business and
goodwill, and that you are being compensated under this Agreement for agreeing
to such restrictions.

 

7.

Acknowledgment of OWBPA Compliance:

 

Because this Agreement includes a release and waiver as to claims under the Age
Discrimination in Employment Act, your signature below acknowledges that it
complies with the Older Workers Benefit Protection Act ("OWBPA") of 1990 and
further acknowledges that you confirm, understand and agree to the terms and
conditions of this Agreement; that these terms are written in lay persons terms,
and that you have been fully advised of your right to seek the advice of an
attorney, as well as tax advisors to review this Agreement. You acknowledge
receiving not less than twenty one (21) calendar days in which to consider this
Agreement to ensure that your execution of this Agreement is knowing and
voluntary. In signing below, you expressly acknowledge that you have been
afforded at least twenty-one (21) days to consider this Agreement and that your
execution of same is with full knowledge of the consequences thereof and is of
your own free will. By signing on the date below, if less than twenty-one (21)
days, you voluntarily elect to forgo waiting twenty-one (21) full days. You
agree that any change, material or immaterial, to the terms of this Agreement
does not restart the running of the twenty-one (21) day period.

 

8.

Other Benefits; Stock Options; Change in Control Agreement:

 

Other than as provided below or elsewhere expressly in this Agreement, your
right to benefits under all other plans of the Company is not affected by your
signature to this Agreement. This includes your qualifed pension benefit,
Pension Restoration Plan benefit (before considering the Additional Benefit
provided in paragraph 2(i) above), 401(k) benefit, executive survivor benefit,
normal post-retirement medical benefits for executives, and any deferred
compensation accounts.

 

Your stock options will not be altered by this Agreement. Your retirement
qualifies as a “retirement” under the option awards prior to age 65.
Accordingly, to the extent your outstanding options are not exercisable on your
retirement date of December 31, 2011, they will be forfeited immediately at that
time. To the extent your options are exercisable on or before your retirement
date, they will not immediately forfeit but will expire, unless exercised, upon
the earlier of the original expiration date or the third anniversary of your
retirement date. Your deferral stock options will expire the earlier of the
original expiration date or the fifth anniversary of your retirement date. As a
consequence of the foregoing, your options granted before 2008 will avoid
immediate forfeiture upon retirement, while your options granted in 2011 all
will be forfeited upon your retirement.

 

 


--------------------------------------------------------------------------------

 

You and the Company agree that your change in control severance agreement with
the Company, including all amendments thereto, is cancelled and terminated
effective immediately. Moreover, you agree that effective immediately you will
not be eligible to receive benefits, and will not be paid any benefits, under
the Company’s Severance Pay Plan or any similar severance plan or program
through which the Company or its subsidiaries offer or pay severance benefits to
officers or employees in connection with a change in control event.

 

9.

Right of Revocation:

 

Your signature also acknowledges that, in compliance with the OWBPA mentioned
above, you have been fully advised by the Company of your right to revoke and
nullify this release and Agreement, which right must be exercised if at all,
within seven (7) days of the date of your signature. Any revocation of this
agreement must be in writing, addressed to First Tennessee Bank, attention
Salomon Mizrahi, Human Resources Division, 300 Court Avenue, Sixth Floor,
Memphis, Tennessee 38103. The Company must be notified within the foregoing
seven day period. This agreement will not become effective or enforceable until
the expiration of the seven day period. In the event the company enters a merger
or other change-in-control agreement after you sign this release and Agreement,
you will not be eligible for change-in-control severance benefits under your
current change-in-control agreement.

 

10

Remedies:

 

If you fail to comply with any covenant, agreement, or other obligation of this
Agreement in any material respect and if such failure continues for thirty (30)
days after the Company sends you notice which expressly states that you shall
forfeit the consideration provided to you under Section 2(i), (ii), (iii), (iv),
(v) and (vi) of this Agreement if such failure is not corrected, then the
consideration provided to you under Section 2(i), (ii), (iii), (iv), (v) and
(vi) of this Agreement shall be cancelled and forfeited, and you will be
responsible for repayment of all cash, shares, and other amounts previously paid
to you pursuant to Section 2(i), (ii), (iii), (iv), (v) and (vi) of this
Agreement; notwithstanding the foregoing, the consideration provided under
Section 2(iv) shall not be forfeited, cancelled, or subject to repayment if such
failure occurs after December 31, 2011.  If, however, such failure occurs and
during such 30 days you halt the failure and within ten (10) days thereafter
send notice to the Company of your actions taken to accomplish the halt, then
the Company’s sole remedy for your breach shall be its actual damages, including
costs as provided below if the Company brings an action and prevails. For this
purpose: notice to you will be deemed sent to you if the Company provides actual
notice to you by any means or if the Company mails notice to you at your last
known address used for pension, compensation, or other employment-related
communications; and, notice to the Company will be deemed sent to the Company if
actually provided to the Company’s Chief Executive Officer by any means or if
mailed to that officer at the Company’s headquarters mailing address, which
currently is 165 Madison Avenue, 23rd Floor, Memphis, TN 38103.

 

If you breach or threaten to breach any obligation in this Agreement, the
Company may obtain specific performance and/or injunctive relief against you to

 


--------------------------------------------------------------------------------

prevent such continued or threatened breach, in addition to any other remedies
available to it under the law. This remedy shall not be available in the
situation provided above in which this Agreement expressly provides that the
Company’s sole remedy is to seek actual damages.

 

If a court of competent jurisdiction determines a prevailing party in any
litigation or other court proceeding related to this Agreement, the
non-prevailing party agrees to pay all court costs and reasonable attorneys’
fees and costs of the prevailing party related to such litigation or other court
proceeding.

 

11

Return of Documents:

 

By your signature, you acknowledge and confirm that you will return to the
Company any and all documents belonging to it, as well as any other property
which belongs to it, and that no such documents or materials or property will be
retained by you after your retirement.

 

12.

Binding Effect:

 

Upon your signing this Agreement, and after the expiration of seven (7) days, it
will become effective and is binding upon you and the Company and their
respective successors, assigns, heirs and personal representatives, as is
discussed in Section 4 above.

 

13.

Severability:

 

A finding that any provision of this Agreement is void or unenforceable shall
not affect the validity or enforceability of any other provisions of this
Agreement.

 

14.

Drafting:

 

This Agreement is a product of negotiations between the parties and in
construing the provisions of this Agreement, no inference or presumption shall
be drawn against either party on the basis of which party or their attorneys
drafted this Agreement.

 

15.

Captions:

 

The captions to the various Sections of this Agreement are for convenience only
and are not part of this Agreement.

 

16.

Sole Agreement:

 

By your signature, you also confirm that the only consideration for your signing
this Agreement are the terms set forth within it, and that no other promise or
agreement of any kind has been made to you by the Company or anyone acting by,
for, or on its behalf.

 

 


--------------------------------------------------------------------------------

 

YOU ALSO AFFIRM THAT YOU HAVE BEEN FREE TO DISCUSS THIS MATTER PRIVATELY AND
THOROUGHLY WITH A FINANCIAL COUNSELOR AND AN ATTORNEY OF YOUR CHOICE AND THAT
YOU FULLY UNDERSTAND THE MEANING AND INTENT OF THIS AGREEMENT, INCLUDING, BUT
NOT LIMITED TO, ITS FINAL AND BINDING EFFECT.

 

This Agreement covers in detail each and every element of the retirement
agreement agreed upon between you and the Company. Your signature in the space
provided below will confirm that you have had an unhurried opportunity to
carefully read and review this Agreement and seek advice with respect to its
content, and that you fully understand its meaning in all respects.

 

This Agreement may be enforced by the parties in any state or federal court of
competent jurisdiction.

 

I HAVE READ THE FOREGOING AGREEMENT, HAVE HAD A REASONABLE AND ADEQUATE
OPPORTUNITY TO REVIEW IT, AND FULLY UNDERSTAND AND VOLUNTARILY SIGN THE SAME.

 

 

/s/ Charles G. Burkett

April 27, 2011

 

Charles G. Burkett

Date

 

 

Witnessed by:

[NOTARY SEAL

 

STAMP]

 

/s/ Jeanette Jones

 

Subscribed and sworn to before me in my

Notary of the State of Tennessee

Presence, this 27th day of April

 

 

2011, a Notary Public in and for the

 

 

County of Shelby State of TN

 

 

/s/ Jeanette Jones

 

 

(signature)

Notary Public

 

 

My commission expires _______, _____

 

 

My Commission Expires:

 

 

October 10, 2012

 

First Horizon National Corporation

 

 

/s/ John Daniel

April 27, 2011

By:                 

John Daniel

Date

Executive Vice President and

 

Chief Human Resources Officer

 

 

 